ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Royal Castle Early Learning Institute, LLC     ) ASBCA No. 62245-ADR
                                               )
Under Contract No. W912P8-18-C-0027            )

APPEARANCES FOR THE APPELLANT:                    Joseph A. Camardo Jr., Esq.
                                                  Nancy M. Camardo, Esq.
                                                   Camardo Law Firm, P.C.
                                                   Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Thomas M. Taff, Jr., Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, New Orleans

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 2, 2021



                                               HEIDI L. OSTERHOUT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62245-ADR, Appeal of Royal Castle
Early Learning Institute, LLC, rendered in conformance with the Board’s Charter.

      Dated: August 2, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals